—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 25, 2001, which granted defendant’s motion to dismiss the complaint for lack of personal jurisdiction over defendant, unanimously affirmed, with costs.
*127Defendant’s motion was properly granted. Defendant, an investment banking company domiciled in Bermuda and with its headquarters and principal place of business in Moscow, Russia, had no contacts with New York upon which jurisdiction over it pursuant to CPLR 302 might have been premised. In any event, plaintiff did not properly serve the foreign defendant with the summons and complaint. Finally, even if jurisdiction had been obtained over defendant in New York, we would still dismiss the action upon the alternative ground of forum non conveniens, since the action has no connection to New York (see CPLR 327; Islamic Republic of Iran v Pahlavi, 62 NY2d 474, cert denied 469 US 1108). Concur — Tom, J.P., Buckley, Friedman, Marlow and Gonzalez, JJ.